Exhibit 10.128
COVISINT CORPORATION
2009 LONG TERM INCENTIVE PLAN
I. GENERAL PROVISIONS
     1.1 Establishment. On August 24, 2009, the Board of Directors of Covisint
Corporation adopted the Covisint Corporation 2009 Long Term Incentive Plan,
subject to the approval of the Corporation’s sole shareholder.
     1.2 Purpose. The purpose of the Plan is to (a) promote the best interests
of the Corporation and its shareholders by encouraging Employees and Directors
of the Corporation, its Parent and its Subsidiaries to acquire an ownership
interest in the Corporation by granting stock-based Awards, thus aligning their
interests with those of shareholders, and (b) enhance the ability of the
Corporation to attract, motivate and retain qualified Employees and Directors.
It is the further purpose of the Plan to authorize certain Awards that will
constitute performance-based compensation, as described in Code Section 162(m)
and Treasury regulations promulgated thereunder.
     1.3 Plan Duration. Subject to receipt of shareholder approval, the Plan
shall become effective on August 24, 2009 and shall continue in effect until its
termination by the Board; provided, however, that no new Awards may be granted
on or after August 24, 2019.
     1.4 Definitions. As used in this Plan, the following terms have the meaning
described below:
          (a) “Agreement” means the written document that sets forth the terms
of a Participant’s Award.
          (b) “Annual Incentive Award” means an Award that is granted in
accordance with Article VI.
          (c) “Award” means any form of Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Annual Incentive
Award or other award granted under the Plan.
          (d) “Board” means the Board of Directors of the Corporation.
          (e) “Change in Control” means the closing or effectiveness of an
acquisition of the Corporation by a third party, regardless of the form of the
acquisition, including without limitation:
               (i) If the Corporation consolidates with or merges into any other
corporation or other entity and is not the continuing or surviving entity of
such consolidation or merger, or consummates a statutory share exchange pursuant
to which the holders of the Common Stock receive consideration for their shares
by operation of law;

1



--------------------------------------------------------------------------------



 



Exhibit 10.128
               (ii) If the Corporation permits any other corporation or other
entity to consolidate with or merge into the Corporation and the Corporation, as
the case may be, is the continuing or surviving entity but, in connection with
such consolidation or merger, the Common Stock is changed into or exchanged for
stock or other securities of any other corporation or other entity or cash or
any other assets;
               (iii) If any one person, or more than one person acting as a
group (as determined in accordance with Code Section 409A and IRS guidance
thereunder), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
Common Stock of the Corporation possessing fifty point one (50.1) percent or
more of the total voting power of the Common Stock of the Corporation; or
               (iv) If there is a change in the ownership of a substantial
portion of the Corporation’s assets, which shall occur on the date that any one
person, or more than one person acting as a group (within the meaning of Code
Section 409A and IRS guidance issued thereunder), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than forty (40) percent of the total gross fair
market value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Corporation or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets;
provided, however,that an acquisition of the Parent shall not be deemed a Change
in Control under the Plan.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means (x) at any time prior to the Initial Public
Offering, the Board and (y) at any time following the Initial Public Offering,
the Compensation Committee of the Board, or any other committee or sub-committee
of the Board, designated by the Board from time to time, comprised solely of two
or more Directors who are “Non-Employee Directors,” as defined in Rule 16b-3 of
the Exchange Act, “Outside Directors” as defined in Code Section 162(m) and
Treasury regulations thereunder, and “Independent Directors” for purposes of the
rules and regulations of the Stock Exchange. However, the fact that a Committee
member shall fail to qualify under any of these requirements shall not
invalidate any Award made by the Committee, if the Award is otherwise validly
made under the Plan. The members of the Committee shall be appointed by, and may
be changed at any time and from time to time, at the discretion of the Board.
          (h) “Common Stock” means shares of the Corporation’s authorized common
stock, without par value.
          (i) “Corporation” means Covisint Corporation, a Michigan corporation.
          (j) “Director” means an individual, other than an Employee, who has
been elected or appointed to serve as a Director of the Corporation or any
Parent or Subsidiary.

2



--------------------------------------------------------------------------------



 



Exhibit 10.128
          (k) “Disability” means total and permanent disability, as defined in
Code Section 22(e); provided, however, that for purposes of a Code Section 409A
distribution event, “disability” shall be defined under Code Section 409A and
IRS guidance issued thereunder.
          (l) “Dividend Equivalent” means a credit, made at the discretion of
the Committee or as otherwise provided by the Plan or the relevant Agreement, to
the account of a Participant in an amount equal to the cash dividend paid on one
share of Common Stock for each share of Common Stock represented by an Award
held by such Participant.
          (m) “Employee” means an individual who has an “employment
relationship” (as defined in Treasury Regulation 1.421-1(h)) with the
Corporation or any Parent or Subsidiary, and the term “employment” means
employment with the Corporation, or any Parent or Subsidiary.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
          (o) “Fair Market Value” means for purposes of determining the value of
Common Stock on the Grant Date, the closing price of the Common Stock on the
Stock Exchange for the last Stock Exchange trading day immediately preceding the
Grant Date. In the event that there are no Common Stock transactions on such
date, the Fair Market Value shall be determined as of the immediately preceding
date on which there were Common Stock transactions. Unless otherwise specified
in the Plan, “Fair Market Value” for purposes of determining the value of Common
Stock on the date of exercise or Vesting means the closing price of the Common
Stock on the Stock Exchange for the last date preceding the date of exercise or
Vesting on which there were Common Stock transactions. If the Common Stock is
not listed on a Stock Exchange on the determination date, “Fair Market Value”
shall be determined in good faith by the Committee in accordance with any
applicable resolutions or regulations of the Committee in effect at such time.
          (p) “Grant Date” means the date on which the Committee (or its
delegate pursuant to authority delegated in accordance with Section 1.5(c) of
this Plan) authorizes an Award, or such later date as shall be designated by the
Committee.
          (q) Initial Public Offering” means the initial sale of shares of
Common Stock to the public by the Corporation or its Parent after the date
hereof pursuant to a registration statement under the Securities Act which has
been declared effective by the Securities and Exchange Commission (other than a
registration statement on Form S-4 or Form S-8) if, immediately following the
closing of such sale, shares of the Common Stock are registered under Section
12(b) or 12(g) of the Exchange Act or would be required to be so registered if
the date immediately following the closing were the last day of the
Corporation’s fiscal year.
          (r) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code.
          (s) “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.

3



--------------------------------------------------------------------------------



 



Exhibit 10.128
          (t) “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.
          (u) “Parent” means a “parent” (as defined in Code Section 424) of the
Corporation, including without limitation Compuware Corporation.
          (v) “Participant” means an Employee (including an Employee who is a
director of the Corporation or any Parent or Subsidiary) or Director who is
designated by the Committee to participate in the Plan.
          (w) “Performance Award” means any Award of Performance Shares or
Performance Units granted pursuant to Article V.
          (x) “Performance Measures” means the measures of performance of the
Corporation and its Subsidiaries used to determine a Participant’s entitlement
to an Award under the Plan. Such performance measures shall have the same
meanings as used in the Corporation’s financial statements, or, if such terms
are not used in the Corporation’s financial statements, they shall have the
meaning applied pursuant to generally accepted accounting principles, or as used
generally in the Corporation’s industry. Performance Measures shall be
calculated with respect to the Corporation and each Subsidiary consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee. For purposes of the Plan, the
Performance Measures shall be calculated in accordance with generally accepted
accounting principles, but, unless otherwise determined by the Committee, prior
to the accrual or payment of any Award under this Plan for the same performance
period and excluding the effect (whether positive or negative) of any change in
accounting standards or any extraordinary, unusual or nonrecurring item, as
determined by the Committee, occurring after the establishment of the
performance goals. Performance Measures shall be one or more of the following,
or a combination of any of the following, on an absolute or peer group
comparison, as determined by the Committee:

  •   earnings (as measured by net income, gross profit, operating income,
operating income before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash
earnings, or earnings as adjusted by excluding one or more components of
earnings, including each of the above on a per share and/or segment basis);    
•   sales/net sales, growth in sales/net sales, revenues/net revenues, growth in
revenues/net revenues, billings/net billings or growth in billings/net billings;
    •   return on net sales or revenues (as measured by net income, gross
profit, operating income, operating income before interest, EBIT, EBITA, EBITDA,
pre-tax income, operating cash flow or cash earnings as a percentage of net
sales);     •   gross profit margins;     •   cash flow, operating cash flow,
free cash flow or discounted cash flow;     •   working capital;

4



--------------------------------------------------------------------------------



 



Exhibit 10.128

  •   market capitalization or total stock market capitalization;     •   return
on investment (in cash or otherwise);     •   return on equity, assets, net
assets, capital or cost of capital;     •   shareholder value;     •   total
shareholder return;     •   economic value added;     •   stock trading
multiples (as measured against investment, net income, gross profit, operating
income, operating income before interest, EBIT, EBITA, EBITDA, pre-tax income,
cash earnings or operating cash flow); and     •   stock price.

          (y) “Performance Share” means any grant pursuant to Article V and
Section 5.2(b)(i).
          (z) “Performance Unit” means any grant pursuant to Article V and
Section 5.2(b)(ii).
          (aa) “Plan” means the Covisint Corporation 2009 Long Term Incentive
Plan, the terms of which are set forth herein, and any amendments thereto.
          (bb) “Restriction Period” means the period of time during which a
Participant’s Restricted Stock or Restricted Stock Unit is subject to
restrictions and is nontransferable.
          (cc) “Restricted Stock” means Common Stock granted pursuant to
Article IV that is subject to a Restriction Period.
          (dd) “Restricted Stock Unit” means a right granted pursuant to
Article IV to receive Restricted Stock or an equivalent value in cash.
          (ee) “Securities Act” means the Securities Act of 1933, as amended.
          (ff) “Stock Appreciation Right” means the right to receive a cash or
Common Stock payment from the Corporation, in accordance with Article III of the
Plan.
          (gg) “Stock Exchange” means the principal national securities exchange
on which the Common Stock is listed for trading, or, if the Common Stock is not
listed for trading on a national securities exchange, such other recognized
trading market or quotation system upon which the largest number of shares of
Common Stock has been traded in the aggregate during the last 20 days before a
Grant Date, or date on which an Option is exercised or Award Vests, whichever is
applicable.

5



--------------------------------------------------------------------------------



 



Exhibit 10.128
          (hh) “Subsidiary” means a “subsidiary” (as defined in Code
Section 424) of the Corporation.
               (ii) “Vest,” “Vested” or “Vesting” means the extent to which an
Award granted or issued hereunder has become exercisable, any applicable
Restriction Period has terminated or lapsed in accordance with the Plan and the
terms of any respective Agreement pursuant to which such Award was granted or
issued, or has become payable in whole or in part due to the satisfaction of
performance goals set forth in any respective Agreement pursuant to which such
Award was granted or issued.
     1.5 Administration.
          (a) The Plan shall be administered by the Committee. The Committee
shall interpret the Plan, prescribe, amend, and rescind rules and regulations
relating to the Plan, and make all other determinations necessary or advisable
for its administration. The decision of the Committee on any question concerning
the interpretation of the Plan or its administration with respect to any Award
granted under the Plan shall be final and binding upon all Participants. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award hereunder.
          (b) In addition to any other powers set forth in the Plan and subject
to the provisions of the Plan, but, in the case of Awards designated as Awards
under Code Section 162(m), subject to the requirements of Code Section 162(m),
the Committee shall have the full and final power and authority, in its
discretion to:
               (i) Amend, modify, or cancel any Award, or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
               (ii) Subject to Code Section 409A, accelerate, continue, or defer
the exercisability or Vesting of any Award or any shares acquired pursuant
thereto;
               (iii) Authorize, in conjunction with any applicable deferred
compensation plan of the Corporation, that the receipt of cash or Common Stock
subject to any Award under this Plan may be deferred under the terms and
conditions of such deferred compensation plan;
               (iv) Determine the terms and conditions of Awards granted to
Participants, and whether such terms and conditions have been satisfied,
including without limitation as required in Section 7.2 of the Plan; and
               (v) Establish such other Awards, besides those specifically
enumerated in the Plan, which the Committee determines are consistent with the
Plan’s purposes.
          (c) Notwithstanding anything in this Plan to the contrary, to the
extent permitted by applicable law, the Committee may delegate to the Chief
Executive Officer of the Corporation the authority, subject to such terms and
limitations as the Committee shall determine by resolution, to grant Awards to,
cancel, modify, or waive rights with respect to, alter, discontinue or terminate
Awards held by and otherwise exercise the Committee’s authority under

6



--------------------------------------------------------------------------------



 



Exhibit 10.128
this Plan with respect to Awards held by, Participants who are not persons
subject to Section 16 of the Exchange Act. The acts of the Chief Executive
Officer pursuant to such delegated authority shall be treated hereunder as acts
of the Committee and the Chief Executive Officer shall report regularly to the
Committee regarding any Award so granted or other actions taken by the Chief
Executive Officer pursuant to such delegated authority.
     1.6 Participants. Participants in the Plan shall be such Employees and
Directors as the Committee in its sole discretion may select from time to time.
The Committee may grant Awards to an individual upon the condition that the
individual become an Employee or Director of the Corporation or any Parent or
Subsidiary, provided that the Award shall be deemed to be granted only on the
date that the individual becomes an Employee or Director, as applicable.
     1.7 Stock.
          (a) The Corporation has reserved one hundred fifty thousand (150,000)
shares of the Corporation’s Common Stock for issuance pursuant to stock-based
Awards, including without limitation, Incentive Stock Options. All amounts in
this Section 1.7 shall be adjusted, as applicable, in accordance with
Article IX.
          (b) The shares subject to any portion of an Award that is forfeited,
cancelled, or expires or otherwise terminates without issuance of such shares
shall, to the extent of such forfeiture, cancellation, expiration, termination,
again be available for issuance pursuant to Awards under the Plan to any
Participant.
          (c) Shares paid to the Corporation through the tendering of shares by
a Participant or the withholding of shares by the Corporation, in each case to
pay the exercise or purchase price for shares subject to an Award (including,
without limitation, Options and Restricted Stock) or to satisfy withholding tax
liabilities, shall not be added back to the number of shares reserved under the
Plan or that remain available for issuance pursuant to Awards under the Plan.
     1.8 Repricing. Without the affirmative vote of holders of a majority of the
shares of Common Stock cast in person or by proxy at a meeting of the
shareholders of the Corporation at which a quorum representing a majority of all
outstanding shares is present or represented by proxy (or by written consent in
lieu of such a meeting if permitted by the Corporation’s bylaws), neither the
Board nor the Committee shall approve a program providing for either (a) the
cancellation of outstanding Options and/or Stock Appreciation Rights and the
grant in substitution therefore of any new Awards under the Plan having a lower
exercise price than the Fair Market Value of the underlying Common Stock on the
original Grant Date, (b) the amendment of outstanding Options and/or Stock
Appreciation Rights to reduce the exercise price thereof below the Fair Market
Value of the underlying Common Stock on the original Grant Date or (c) the
exchange of outstanding Options or Stock Appreciation Rights for cash or other
Awards if the exercise price per share of such outstanding Options or Stock
Appreciation Rights is less than the Fair Market Value per share as of the date
of the exchange. This Section shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code.

7



--------------------------------------------------------------------------------



 



Exhibit 10.128
II. STOCK OPTIONS
     2.1 Grant of Options. The Committee, at any time and from time to time,
subject to the terms and conditions of the Plan, may grant Options to such
Participants and for such number of shares of Common Stock as it shall
designate. Any Participant may hold more than one Option under the Plan and any
other plan of the Corporation or any Parent or Subsidiary. The Committee shall
determine the general terms and conditions of exercise, which shall be set forth
in a Participant’s Agreement. No Option granted hereunder may be exercised after
the tenth anniversary of the Grant Date. The Committee may designate any Option
granted as either an Incentive Stock Option or a Nonqualified Stock Option, or
the Committee may designate a portion of an Option as an Incentive Stock Option
or a Nonqualified Stock Option. Unless otherwise provided in a Participant’s
Agreement, Options are intended to satisfy the requirements of Code Section
162(m) and the regulations promulgated thereunder, to the extent applicable.
Dividend Equivalents shall not be paid on Option Awards.
     2.2 Incentive Stock Options. Any Option intended to constitute an Incentive
Stock Option shall comply with the requirements of this Section 2.2. An
Incentive Stock Option only may be granted to an Employee. No Incentive Stock
Option shall be granted with an exercise price below the Fair Market Value of
Common Stock on the Grant Date nor with an exercise term that extends beyond ten
(10) years from the Grant Date. An Incentive Stock Option shall not be granted
to any Participant who owns (within the meaning of Code Section 424(d)) stock of
the Corporation or any Parent or Subsidiary possessing more than 10 percent of
the total combined voting power of all classes of stock of the Corporation or
any Parent or Subsidiary unless, at the Grant Date, the exercise price for the
Option is at least 110 percent of the Fair Market Value of the shares subject to
the Option and the Option, by its terms, is not exercisable more than five
(5) years after the Grant Date. The aggregate Fair Market Value of the
underlying Common Stock (determined at the Grant Date) as to which Incentive
Stock Options granted under the Plan (including a plan of any Parent or
Subsidiary) may first be exercised by a Participant in any one calendar year
shall not exceed $100,000. To the extent that an Option intended to constitute
an Incentive Stock Option shall violate the foregoing $100,000 limitation (or
any other limitation set forth in Code Section 422), the portion of the Option
that exceeds the $100,000 limitation (or violates any other Code Section 422
limitation) shall be deemed to constitute a Nonqualified Stock Option.
     2.3 Option Price. The Committee shall determine the per share exercise
price for each Option granted under the Plan. No Option may be granted with an
exercise price below 100 percent of the Fair Market Value on the Grant Date.
     2.4 Payment for Option Shares.
          (a) The purchase price for shares of Common Stock to be acquired upon
exercise of an Option granted hereunder shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, unless otherwise provided in a
Participant’s Agreement, payment may be made by (i) delivery to the Corporation
of outstanding shares of Common Stock, on such terms and conditions as may be
specified in the Participant’s Agreement; (ii) by delivery to the Corporation of
a properly executed exercise notice, acceptable to the Corporation, together
with irrevocable

8



--------------------------------------------------------------------------------



 



Exhibit 10.128
instructions to the Participant’s broker to deliver to the Corporation
sufficient cash to pay the exercise price and any applicable income and
employment withholding taxes, in accordance with a written agreement between the
Corporation and the brokerage firm; (iii) delivery of other consideration
approved by the Committee having a Fair Market Value on the exercise date equal
to the total purchase price; (iv) other means determined by the Committee; or
(v) any combination of the foregoing. Exercises of Options granted pursuant to
the Plan using any of the above methods shall not entitle the Participant or
other holder of the Option to receive any “replacement” or “reload” grant or
award pursuant to any replacement option or similar program now or hereafter
existing at the Corporation or any Parent or Subsidiary.
          (b) Notwithstanding the foregoing, an Option may not be exercised by
delivery to or withholding by the Corporation of shares of Common Stock to the
extent that such delivery or withholding (i) would constitute a violation of the
provisions of any law or regulation (including the Sarbanes-Oxley Act of 2002),
or (ii) if there is a substantial likelihood that the use of such form of
payment would result in adverse accounting treatment to the Corporation or its
Parent under generally accepted accounting principles. Until a Participant has
been issued a certificate or certificates for the shares of Common Stock so
purchased (or the book entry representing such shares has been made and such
shares have been deposited with the appropriate registered book-entry
custodian), he or she shall possess no rights as a record holder with respect to
any such shares.
III. STOCK APPRECIATION RIGHTS
     3.1 Grant of Stock Appreciation Rights. Stock Appreciation Rights may be
granted, held and exercised in such form and upon such general terms and
conditions as determined by the Committee on an individual basis. A Stock
Appreciation Right may be granted to a Participant with respect to such number
of shares of Common Stock of the Corporation as the Committee may determine.
Unless otherwise provided in a Participant’s Agreement, Stock Appreciation
Rights are intended to satisfy the requirements of Code Section 162(m) and the
regulations promulgated thereunder, to the extent applicable. No Stock
Appreciation Right shall be granted with an exercise term that extends beyond
ten (10) years from the Grant Date. Dividend Equivalents shall not be paid on
Stock Appreciation Right Awards.
     3.2 Exercise Price. The Committee shall determine the per share exercise
price for each Stock Appreciation Right granted under the Plan; provided,
however, that the exercise price of a Stock Appreciation Right shall not be less
than 100 percent of the Fair Market Value on the Grant Date.
     3.3 Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall
be deemed exercised upon receipt by the Corporation of written notice of
exercise from the Participant. The Committee shall specify in a Participant’s
Agreement whether payment shall be made in cash or shares of Common Stock, or
any combination thereof.
     3.4 Stock Appreciation Right Payment. Upon exercise of a Stock Appreciation
Right, a Participant shall be entitled to payment from the Corporation, in cash,
shares, or partly in each (as determined by the Committee in accordance with any
applicable terms of the

9



--------------------------------------------------------------------------------



 



Exhibit 10.128
Agreement), of an amount equal to the difference between (i) the aggregate Fair
Market Value on the exercise date for the specified number of shares being
exercised, and (ii) the aggregate exercise price for the specified number of
shares being exercised.
     3.5 Maximum Stock Appreciation Right Amount Per Share. The Committee may,
at its sole discretion, establish (at the time of grant) a maximum amount per
share which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount.
IV. RESTRICTED STOCK AND UNITS
     4.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the
terms and conditions of the Plan, the Committee, at any time and from time to
time, may grant shares of Restricted Stock and Restricted Stock Units under the
Plan to such Participants and in such amounts as it shall determine.
     4.2 Restricted Stock Agreement. Each Award of Restricted Stock or
Restricted Stock Units shall be evidenced by an Agreement that shall specify the
terms of the restrictions, including the Restriction Period, or periods, the
number of Common Stock shares or units subject to the Award, the purchase price
for the shares of Restricted Stock, if any, the form of consideration that may
be used to pay the purchase price of the Restricted Stock, including those
specified in Section 2.4, and such other general terms and conditions, including
performance goal(s), as the Committee shall determine.
     4.3 Transferability. Except as provided in this Article IV and Section 10.3
of the Plan, the shares of Common Stock subject to an Award of Restricted Stock
or Restricted Stock Units granted hereunder may not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Restriction Period or for such period of time as shall be established
by the Committee and specified in the applicable Agreement, or upon the earlier
satisfaction of other conditions as specified by the Committee in its sole
discretion and as set forth in the applicable Agreement.
     4.4 Other Restrictions. The Committee shall impose such other restrictions
on any shares of Common Stock subject to an Award of Restricted Stock or
Restricted Stock Units under the Plan as it may deem advisable including,
without limitation, restrictions under applicable Federal or State securities
laws, and the issuance of a legended certificate of Common Stock representing
such shares to give appropriate notice of such restrictions (or, if issued in
book entry form, a notation with similar restrictive effect with respect to the
book entry representing such shares). The Committee shall have the discretion to
waive the applicable Restriction Period with respect to all or any part of the
Common Stock subject to an Award of Restricted Stock or Restricted Stock Units
that has not been granted as a Code Section 162(m) Award.
     4.5 Voting Rights. During the Restriction Period, Participants holding
issued and outstanding shares of Common Stock subject to an Award of Restricted
Stock may exercise full voting rights with respect to the Restricted Stock,
whether or not such Award has Vested.
     4.6 Dividends and Dividend Equivalents.

10



--------------------------------------------------------------------------------



 



Exhibit 10.128
          (a) Except as set forth below or in a Participant’s Agreement, during
the Restriction Period, a Participant shall be entitled to receive all dividends
and other distributions paid with respect to issued and outstanding shares of
Common Stock subject to an Award of Restricted Stock, whether or not such Award
has Vested. If any dividends or distributions are paid in shares of Common Stock
during the Restriction Period applicable to an Award of Restricted Stock, the
dividend or other distribution shares shall be subject to the same restrictions
on transferability as the shares of Common Stock with respect to which they were
paid.
          (b) The Committee, in its discretion, may provide in the Agreement
evidencing any Restricted Stock Unit that the Participant shall be entitled to
receive Dividend Equivalents with respect to the payment of cash dividends on
Common Stock having a record date prior to the date on which Restricted Stock
Units held by such Participant are settled. Such Dividend Equivalents, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Common Stock.
The number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends paid on such date with respect to the number of shares of Common Stock
represented by the Restricted Stock Units previously credited to the Participant
(including Restricted Stock Units received in connection with prior dividends),
by (ii) the Fair Market Value per share of Common Stock on such date. Such
additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Restricted Stock Units originally subject
to the Award. In the event of a dividend or distribution paid in shares of
Common Stock or any other adjustment made upon a change in the capital structure
of the Corporation as described in Article IX, appropriate adjustments shall be
made in the Participant’s Restricted Stock Unit so that it represents the right
to receive upon settlement any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant
would be entitled by reason of the shares of Common Stock issuable upon
settlement of the Restricted Stock Unit, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
restrictions as are applicable to the Restricted Stock Unit.
     4.7 Settlement of Restricted Stock Units. If a Restricted Stock Unit is
payable in Common Stock, the Corporation shall issue to a Participant, on the
date on which Restricted Stock Units subject to the Participant’s Award Vest or
on such other date determined by the Committee, in its discretion, and set forth
in the Agreement, one (1) share of Common Stock and/or any other new,
substituted or additional securities or other property pursuant to an adjustment
described in Section 9.1 for each Restricted Stock Unit then becoming Vested or
otherwise to be settled on such date, subject to the withholding of applicable
taxes. Notwithstanding any other provision in this Plan to the contrary, any
Restricted Stock Unit, whether settled in Common Stock or cash, shall be paid no
later than two and a half (2 1/2) months after the later of the end of the
fiscal or calendar year in which the Restricted Stock Unit Vests.
V. PERFORMANCE AWARDS

11



--------------------------------------------------------------------------------



 



Exhibit 10.128
     5.1 Grant of Performance Awards. The Committee, at its discretion, may
grant Performance Awards to Participants and may determine, on an individual or
group basis, the performance goal or goals to be attained pursuant to each
Performance Award.
     5.2 Terms of Performance Awards.
          (a) Performance Awards shall consist of rights to receive cash, Common
Stock or a combination of each, if designated performance goal(s) are achieved.
The terms of a Participant’s Performance Award shall be set forth in a
Participant’s Agreement. Each Agreement shall specify the performance goal or
goals, which may include the Performance Measures, applicable to a particular
Participant or group of Participants, the period over which the targeted goal(s)
are to be attained, the payment schedule if the goal(s) are attained, and any
other general terms as the Committee shall determine and conditions applicable
to an individual Performance Award. The Committee, at its discretion, may waive
all or part of the conditions, goals and restrictions applicable to the receipt
of full or partial payment of a Performance Award that has not been granted as a
Code Section 162(m) Award.
          (b) Performance Awards may be granted as Performance Shares or
Performance Units, at the discretion of the Committee. Performance Awards shall
be paid no later than two and a half (2 1/2) months after the later of the end
of the fiscal or calendar year in which the Performance Award is no longer
subject to a substantial risk of forfeiture.
               (i) In the case of Performance Shares, the Participant shall
receive a legended certificate of Common Stock, restricted from transfer prior
to the satisfaction of the designated performance goal(s) and restrictions (or
shares may be issued in book entry form with a notation having similar
restrictive effect with respect to the book entry representing such shares), as
determined by the Committee and specified in the Participant’s Agreement. Prior
to satisfaction of the performance goal(s) and restrictions, the Participant
shall be entitled to vote the Performance Shares to the extent such shares are
issued and outstanding. Further, any dividends paid on such shares during the
performance period automatically shall be reinvested on behalf of the
Participant in additional Performance Shares under the Plan, and such additional
shares shall be subject to the same performance goal(s) and restrictions as the
other shares under the Performance Share Award.
               (ii) In the case of Performance Units, the Participant shall
receive an Agreement from the Committee that specifies the performance goal(s)
and restrictions that must be satisfied before the Corporation shall issue the
payment, which may be cash, a designated number of shares of Common Stock, or a
combination thereof.
VI. ANNUAL INCENTIVE AWARDS
     6.1 Grant of Annual Incentive Awards.
          (a) The Committee, at its discretion, may grant Annual Incentive
Awards to such Participants as it may designate from time to time. The terms of
a Participant’s Annual Incentive Award shall be set forth in the Participant’s
individual Agreement. Each Agreement shall specify such general terms and
conditions as the Committee shall determine.

12



--------------------------------------------------------------------------------



 



Exhibit 10.128
          (b) The determination of Annual Incentive Awards for a given year may
be based upon the attainment of specified levels of Corporation or Subsidiary
performance as measured by pre-established, objective performance criteria
determined at the discretion of the Committee, including any or all of the
Performance Measures.
          (c) The Committee shall (i) select those Participants who shall be
eligible to receive an Annual Incentive Award, (ii) determine the performance
period, (iii) determine target levels of performance, and (iv) determine the
level of Annual Incentive Award to be paid to each selected Participant upon the
achievement of each performance level. The Committee generally shall make the
foregoing determinations prior to the commencement of services to which an
Annual Incentive Award relates (or within the permissible time period
established under Code Section 162(m)), to the extent applicable, and while the
outcome of the performance goals and targets is uncertain.
     6.2 Payment of Annual Incentive Awards.
          (a) Annual Incentive Awards shall be paid in cash. Payments shall be
made following a determination by the Committee that the performance targets
were attained and shall be made within two and a half (2 1/2) months after the
later of the end of the fiscal or calendar year in which the Annual Incentive
Award is no longer subject to a substantial risk of forfeiture.
          (b) The amount of an Annual Incentive Award to be paid upon the
attainment of each targeted level of performance shall equal a percentage of a
Participant’s base salary for the fiscal year, a fixed dollar amount, or such
other formula, as determined by the Committee.
VII. CODE SECTION 162(M) AWARDS
     7.1 Awards Granted Under Code Section 162(m). The Committee, at its
discretion, may designate that a Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit or Annual Incentive Award shall be granted
as a Code Section 162(m) Award. Such an Award must comply with the following
additional requirements, which shall control over any other provision that
pertains to such Award under Articles IV, V and VI.
          (a) Each Code Section 162(m) Award shall be based upon the attainment
of specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, an Award also may be subject to goals and
restrictions in addition to the Performance Measures.
          (b) For each Code Section 162(m) Award, the Committee shall (i) select
the Participant who shall be eligible to receive a Code Section 162(m) Award,
(ii) determine the applicable performance period, (iii) determine the target
levels of the Corporation or Subsidiary Performance Measures, and (iv) determine
the number of shares of Common Stock or cash (or combination thereof) subject to
an Award to be paid to each selected Participant. The Committee shall make the
foregoing determinations prior to the commencement of services to which an Award
relates (or within the permissible time period established under Code
Section 162(m)) and while the outcome of the performance goals and targets is
uncertain.

13



--------------------------------------------------------------------------------



 



Exhibit 10.128
     7.2 Attainment of Code Section 162(m) Goals.
          (a) After each performance period, the Committee shall certify, in
writing (which writing may include the minutes for any meeting of the
Committee): (i) if the Corporation has attained the performance targets, and
(ii) the number of shares pursuant to the Award that are to become freely
transferable, if applicable, or the cash payable under the Award. The Committee
shall have no discretion to waive all or part of the conditions, goals and
restrictions applicable to the receipt of full or partial payment of an Award
except in the case of the death or Disability of a Participant.
          (b) Notwithstanding the foregoing, the Committee may, in its
discretion, reduce any Award based on such factors as may be determined by the
Committee, including, without limitation, a determination by the Committee that
such a reduction is appropriate in light of pay practices of competitors, or the
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
     7.3 Individual Participant Limitations. Subject to adjustment as provided
in Section 9.1, no Employee Participant in any one fiscal year of the
Corporation may be granted (a) Options or Stock Appreciation Rights with respect
to more than twenty-five thousand (25,000) shares of Common Stock;
(b) Restricted Stock or Restricted Stock Units that are denominated in shares of
Common Stock with respect to more than twenty-five thousand (25,000) shares; and
(c) Performance Awards that are denominated in shares of Common Stock with
respect to more than twenty-five thousand (25,000) shares. The maximum dollar
value payable to any Employee Participant in any one fiscal year of the
Corporation with respect to Restricted Stock Units, Performance Awards or Annual
Incentive Awards that are valued in cash is the lesser of one million dollars
($1,000,000) or two (2) times the Participant’s base salary as of the beginning
of the fiscal year. If an Award is cancelled, the cancelled Award shall continue
to be counted towards the applicable limitations.
VIII. TERMINATION OF EMPLOYMENT OR SERVICES
     8.1 Options and Stock Appreciation Rights.
          (a) If, prior to the date when an Option or Stock Appreciation Right
first becomes Vested, a Participant’s employment or services are terminated for
any reason other than the Participant’s death, the Participant’s right to
exercise the Option or Stock Appreciation Right shall terminate and all rights
thereunder shall cease, unless provided otherwise in a Participant’s Agreement.
If, prior to the date when an Option or Stock Appreciation Right first becomes
Vested, a Participant’s employment or services are terminated due to the
Participant’s death, the Option or Stock Appreciation Right shall accelerate and
become fully Vested and exercisable and may be exercised to the extent provided
in paragraph (c) below, unless provided otherwise in a Participant’s Agreement.
          (b) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated for any reason other than the Participant’s death or Disability, the
Participant shall have the right, within the earlier of (i)

14



--------------------------------------------------------------------------------



 



Exhibit 10.128
the expiration of the Option or Stock Appreciation Right, and (ii) three
(3) months after termination of employment or services, as applicable, to
exercise the Option or Stock Appreciation Right to the extent that it was
exercisable and unexercised on the date of the Participant’s termination of
employment or services, subject to any other limitation on the exercise of the
Option or Stock Appreciation Right in effect on the date of exercise. The
Committee may designate in a Participant’s Agreement that an Option or Stock
Appreciation Right shall terminate at an earlier or later time than set forth
above.
          (c) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated due to the Participant’s death while the Option or Stock Appreciation
Right is still exercisable, the person or persons to whom the Option or Stock
Appreciation Right shall have been transferred by will or the laws of descent
and distribution shall have the right within the exercise period specified in
the Participant’s Agreement to exercise the Option or Stock Appreciation Right
to the extent that it was unexercised on the Participant’s date of death,
subject to any other limitation on exercise in effect on the date of exercise.
The beneficial tax treatment of an Incentive Stock Option may be forfeited if
the Option is exercised more than one (1) year after a Participant’s date of
death.
          (d) If, on or after the date when an Option or Stock Appreciation
Right first becomes Vested, a Participant’s employment or services are
terminated due to the Participant’s Disability, the Participant shall have the
right, within the exercise period specified in the Participant’s Agreement, to
exercise the Option or Stock Appreciation Right to the extent that it was
exercisable and unexercised on the date of the Participant’s termination of
employment or services due to Disability, subject to any other limitation on the
exercise of the Option or Stock Appreciation Right in effect on the date of
exercise. If the Participant dies after termination of employment or services,
as applicable, while the Option or Stock Appreciation Right is still
exercisable, the Option or Stock Appreciation Right shall be exercisable in
accordance with the terms of paragraph (c) above.
          (e) The Committee, at the time of a Participant’s termination of
employment or services, may accelerate a Participant’s right to exercise an
Option or, subject to Code Section 409A and Section 2.1 of the Plan, may extend
an Option term.
     8.2 Restricted Stock and Restricted Stock Units. If a Participant’s
employment or services are terminated for any reason other than death, the
Participant’s right to shares of Common Stock subject to a Restricted Stock or
Restricted Stock Unit Award that are still subject to a Restriction Period
automatically shall terminate and be forfeited by the Participant (or, if the
Participant was required to pay a purchase price for the Restricted Stock, other
than for the performance of services, the Corporation shall have the option to
repurchase any shares acquired by the Participant which are still subject to the
Restriction Period for the purchase price paid by the Participant). If a
Participant’s employment or services are terminated due to the Participant’s
death, the remaining Restriction Period on any shares of Common Stock subject to
a Restricted Stock or Restricted Stock Unit Award granted hereunder immediately
shall lapse and the shares shall become fully transferable, subject to any
applicable Federal or State securities laws, unless provided otherwise in a
Participant’s Agreement. The Committee, in its sole discretion, may provide in a
Participant’s Agreement for the continuation of a Restricted Stock Award or
Restricted Stock Unit after a Participant’s employment or services are
terminated or may waive

15



--------------------------------------------------------------------------------



 



Exhibit 10.128
or, subject to Code Section 409A, change the remaining restrictions or add
additional restrictions, as it deems appropriate. The Committee shall not waive
any restrictions on a Code Section 162(m) Restricted Stock or Restricted Stock
Unit Award, but the Committee may provide in a Participant’s Code Section 162(m)
Restricted Stock or Restricted Stock Unit Agreement or otherwise that upon the
Participant’s termination of employment due to death or Disability prior to the
termination of the Restriction Period, that the performance goals and
restrictions shall be deemed to have been satisfied on terms determined by the
Committee.
     8.3 Performance Awards. Performance Awards shall expire and be forfeited by
a Participant upon the termination of Participant’s employment or services for
any reason to the extent the associated performance goals and restrictions have
not yet been attained. The Committee, in its discretion, may provide in a
Participant’s Agreement or, subject to Code Section 409A, may provide otherwise
for the continuation or acceleration of a Performance Award after a
Participant’s employment or services are terminated or may waive or change all
or part of the conditions, goals and restrictions applicable to such Performance
Award. Notwithstanding the foregoing, the Committee shall not waive any
restrictions on a Code Section 162(m) Performance Award, but the Committee may
provide in a Participant’s Agreement or otherwise with respect to such an Award
that upon the Participant’s termination of employment or services due to death
or Disability prior to the attainment of the associated performance goals and
restrictions, that the performance goals and restrictions shall be deemed to
have been satisfied on terms determined by the Committee.
     8.4 Annual Incentive Awards.
          (a) A Participant who has been granted an Annual Incentive Award and
whose employment or services terminate due to Disability or death prior to the
end of the Corporation’s fiscal year shall be entitled to a pro-rated payment of
the Annual Incentive Award, based on the number of full months of employment or
services during the fiscal year, if the applicable performance goal(s) are
otherwise satisfied for the fiscal year. Any such prorated Annual Incentive
Award shall be paid at the same time as Annual Incentive Awards are paid to
Employees generally. In the event of the Participant’s death, such prorated
Annual Incentive Award shall be paid to the Participant’s designated
beneficiary.
          (b) Except as otherwise determined by the Committee in its discretion,
a Participant who has been granted an Annual Incentive Award and whose
employment or services terminate for any reason other than Disability or death
before the payment date of an Annual Incentive Award, shall forfeit the right to
the Annual Incentive Award payment for that fiscal year.
     8.5 Other Provisions. The transfer of an Employee from one corporation to
another among the Corporation and any of its Parent or Subsidiaries, or a leave
of absence under the leave policy of the Corporation or any of its Parent or
Subsidiaries shall not be a termination of employment for purposes of the Plan,
unless a provision to the contrary is expressly stated by the Committee in a
Participant’s Agreement issued under the Plan.
IX. ADJUSTMENTS AND CHANGE IN CONTROL

16



--------------------------------------------------------------------------------



 



     9.1 Adjustments. In the event of a merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property), stock split, reverse stock split, spin-off or similar transaction or
other change in corporate structure affecting the Common Stock or the value
thereof, such adjustments and other substitutions shall be made to the Plan and
Awards as the Committee deems equitable or appropriate, including adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan and, in the aggregate or to any one Participant, in the number, class,
kind and option or exercise price of securities subject to outstanding Awards
granted under the Plan (including, if the Committee deems appropriate, the
substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company, as the Committee may determine to
be appropriate in its sole discretion). For the avoidance of doubt, in the event
the Corporation shall at any time modify its articles of incorporation so that
multiple classes or series of Common Stock of the Corporation are authorized for
issuance, it shall be equitable and appropriate for all purposes under this Plan
for the Committee to determine, in its sole discretion, that outstanding Options
and other Awards will thereafter be exercisable for, settled in or converted
into shares of any class or series of authorized Common Stock (including without
limitation a class or series of Common Stock with no voting rights or diminished
voting rights in comparison to other classes or series of Common Stock into
which then outstanding shares of Common Stock are converted in connection with
such merger, reorganization, consolidation, recapitalization, dividend,
distribution or similar transaction).
     9.2 Change in Control.
          (a) Notwithstanding anything contained herein to the contrary, the
Committee, in its discretion, may provide in a Participant’s Agreement or
otherwise that upon a Change in Control, any or all of the following shall
occur: (i) any outstanding Option or Stock Appreciation Right granted hereunder
immediately shall become fully Vested and exercisable, regardless of any
installment provision applicable to such Option or Stock Appreciation Right;
(ii) the remaining Restriction Period on any shares of Common Stock subject to a
Restricted Stock or Restricted Stock Unit Award granted hereunder immediately
shall lapse and the shares shall become fully transferable, subject to any
applicable Federal or State securities laws; (iii) all performance goals and
conditions shall be deemed to have been satisfied and all restrictions shall
lapse on any outstanding Performance Awards, which immediately shall become
payable (either in full or pro-rata based on the portion of the applicable
performance period completed as of the Change in Control); (iv) all performance
targets and performance levels shall be deemed to have been satisfied for any
outstanding Annual Incentive Awards, which immediately shall become payable
(either in full or pro-rata based on the portion of the applicable performance
period completed as of the Change in Control); or (v) such other treatment as
the Committee may determine.
          (b) The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or Stock Appreciation Right outstanding immediately prior to
the Change in Control shall be cancelled in exchange for a payment with respect
to each Vested share of Common Stock subject to such cancelled Option or Stock
Appreciation Right in (i) cash, (ii) stock of the Corporation or of a
corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of

17



--------------------------------------------------------------------------------



 



Exhibit 10.128
the Fair Market Value of the consideration to be paid per share of Common Stock
in the Change in Control transaction over the exercise price per share under
such Option or Stock Appreciation Right (the “Spread”). In the event such
determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to a Participant in respect of the
Participant’s cancelled Options and Stock Appreciation Rights as soon as
practicable following the date of the Change in Control.
X. MISCELLANEOUS
     10.1 Partial Exercise/Fractional Shares. The Committee may permit, and
shall establish procedures for, the partial exercise of Options and Stock
Appreciation Rights granted under the Plan. No fractional shares shall be issued
in connection with the exercise of an Option or Stock Appreciation Right or
payment of a Performance Award, Restricted Stock Award, Restricted Stock Unit,
or Annual Incentive Award; instead, the Fair Market Value of the fractional
shares shall be paid in cash, or at the discretion of the Committee, the number
of shares shall be rounded down to the nearest whole number of shares and any
fractional shares shall be disregarded.
     10.2 Rights Prior to Issuance of Shares. No Participant shall have any
rights as a shareholder with respect to shares covered by an Award until the
issuance of a stock certificate for such shares (or book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian). No adjustment shall be made for dividends or
other rights with respect to such shares for which the record date is prior to
the date the certificate is issued except as otherwise provided in the Plan or a
Participant’s Agreement or by the Committee.
     10.3 Non Assignability; Certificate Legend; Removal.
          (a) Except as described below or as otherwise determined by the
Committee in a Participant’s Agreement, no Award shall be transferable by a
Participant except by will or the laws of descent and distribution, and an
Option or Stock Appreciation Right shall be exercised only by a Participant
during the lifetime of the Participant. Notwithstanding the foregoing, a
Participant may assign or transfer an Award that is not an Incentive Stock
Option with the consent of the Committee (each transferee thereof, a “Permitted
Assignee”); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and any Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Corporation
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.
          (b) Each certificate representing shares of Common Stock subject to an
Award, to the extent a certificate is issued, shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Covisint Corporation 2009
Long Term Incentive Plan (“Plan”), rules and administrative guidelines adopted
pursuant to such Plan and an

18



--------------------------------------------------------------------------------



 



Exhibit 10.128
Agreement dated [Month DD, YYYY]. A copy of the Plan, such rules and such
Agreement may be obtained from the Secretary of Covisint Corporation.
If shares are issued in book entry form, a notation to the same restrictive
effect as the legend above shall be placed on the transfer agent’s books in
connection with such shares.
          (c) Subject to applicable Federal and State securities laws, issued
shares of Common Stock subject to an Award shall become freely transferable by
the Participant after all applicable restrictions, limitations, performance
requirements or other conditions have terminated, expired, lapsed or been
satisfied. Once such issued shares of Common Stock are released from such
restrictions, limitations, performance requirements or other conditions, the
Participant shall be entitled to have the legend required by this Section 10.3
removed from the applicable Common Stock certificate (or notation removed from
such book entry).
     10.4 Securities Laws.
          (a) Anything to the contrary herein notwithstanding, the Corporation’s
obligation to sell and deliver Common Stock pursuant to the exercise of an
Option or Stock Appreciation Right or deliver Common Stock pursuant to a
Restricted Stock Award, Restricted Stock Unit, Performance Award or Annual
Incentive Award is subject to such compliance with Federal and State laws, rules
and regulations applying to the authorization, issuance or sale of securities as
the Corporation deems necessary or advisable. The Corporation shall not be
required to sell and deliver or issue Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Securities Act or the Exchange Act, or the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder or those of any Stock Exchange on which the Common Stock may be
listed, the provisions of any State or foreign laws governing the sale of
securities, or that there has been compliance with the provisions of such acts,
rules, regulations and laws. Prior to any grant of an Award or sale of shares
upon exercise of an Option not registered under the Securities Act, the
Corporation shall deliver the information required by Rule 701 under the
Securities Act to the extent necessary for such grant or sale to be exempt from
registration under the Securities Act.
          (b) The Committee may impose such restrictions on any shares of Common
Stock acquired pursuant to the exercise of an Option or Stock Appreciation Right
or the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award or Annual Incentive Award under the Plan as it may deem
advisable, including, without limitation, restrictions (i) under applicable
Federal securities laws; (ii) under the requirements of the Stock Exchange or
any other securities exchange or recognized trading market or quotation system
upon which such shares of Common Stock are then listed or traded; and
(iii) under any blue sky or State or foreign securities laws applicable to such
shares.
     10.5 Withholding Taxes.
          (a) The Participant’s employer shall have the right to withhold from a
Participant’s compensation or require a Participant to remit sufficient funds to
satisfy applicable

19



--------------------------------------------------------------------------------



 



Exhibit 10.128
withholding for income and employment taxes upon the exercise of an Option or
Stock Appreciation Right or the lapse of the Restriction Period on a Restricted
Stock Award or Restricted Stock Unit, or the payment of a Performance Award or
Annual Incentive Award. A Participant may, in order to fulfill the withholding
obligation, tender previously-acquired shares of Common Stock or have shares of
stock withheld from the exercise, provided that the shares have an aggregate
Fair Market Value sufficient to satisfy in whole or in part the applicable
withholding taxes. The broker-assisted exercise procedure described in
Section 2.4(a)(ii) may also be utilized to satisfy the withholding requirements
related to the exercise of an Option.
          (b) Notwithstanding the foregoing, a Participant may not use shares of
Common Stock to satisfy the withholding requirements to the extent that
(i) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act; (ii) such
withholding would constitute a violation of the provisions of any law or
regulation (including the Sarbanes-Oxley Act of 2002); or (iii) there is a
substantial likelihood that the use of such form of payment would result in
adverse accounting treatment to the Corporation or its Parent under generally
accepted accounting principles.
     10.6 Termination and Amendment.
          (a) The Board may terminate the Plan, or the granting of Awards under
the Plan, at any time. No new Awards shall be granted under the Plan after
August 24, 2019.
          (b) The Board may amend or modify the Plan at any time and from time
to time, and the Committee may amend or modify the terms of an outstanding
Agreement at any time and from time to time, but no amendment or modification,
without the approval of the shareholders of the Corporation, shall
(i) materially increase the benefits accruing to Participants under the Plan;
(ii) increase the amount of Common Stock for which Awards may be made under the
Plan, except as permitted under Sections 1.7 and Article 9; or (iii) change the
provisions relating to the eligibility of individuals to whom Awards may be made
under the Plan. In addition, if the Corporation’s Common Stock is listed on a
Stock Exchange, the Board may not amend the Plan in a manner requiring approval
of the shareholders of the Corporation under the rules of the Stock Exchange
without obtaining the approval of the shareholders.
          (c) No amendment, modification, or termination of the Plan or an
outstanding Agreement shall in any manner adversely affect any then outstanding
Award under the Plan without the consent of the Participant holding such Award,
except as set forth in any Agreement relating to the Award, or to bring the Plan
and/or an Award into compliance with the requirements of Code Section 409A or to
qualify for an exemption under Code Section 409A.
     10.7 Code Section 409A. It is intended that Awards granted under the Plan
shall be exempt from or in compliance with Code Section 409A. The Board reserves
the right to amend the terms of the Plan and the Committee reserves the right to
amend any outstanding Agreement if necessary either to exempt such Award from
Code Section 409A or comply with the requirements of Code Section 409A, as
applicable. Further, Plan Participants who are “Specified Employees” (as defined
under Code Section 409A and IRS guidance issued thereunder), shall be

20



--------------------------------------------------------------------------------



 



Exhibit 10.128
required to delay payment of an Award for six (6) months after separation from
service to the extent such Award is governed by Code Section 409A and the delay
is required thereunder.
     10.8 Effect on Employment or Services. Neither the adoption of the Plan nor
the granting of any Award pursuant to the Plan shall be deemed to create any
right in any individual to be retained or continued in the employment or
services of the Corporation, the Parent or a Subsidiary.
     10.9 Use of Proceeds. The proceeds received from the sale of Common Stock
pursuant to the Plan shall be used for general corporate purposes of the
Corporation.
     10.10 Severability. If any one or more of the provisions (or any part
thereof) of this Plan or of any Agreement issued hereunder, shall be held to be
invalid, illegal or unenforceable in any respect, such provision shall be
modified so as to make it valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions (or any part thereof) of
the Plan or of any Agreement shall not in any way be affected or impaired
thereby. The Board may, without the consent of any Participant, and in a manner
determined necessary solely in the discretion of the Board, amend the Plan and
any outstanding Agreement as the Corporation deems necessary to ensure the Plan
and all Awards remain valid, legal or enforceable in all respects.
     10.11 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file a written beneficiary designation with the Corporation
stating who is to receive any benefit under the Plan to which the Participant is
entitled in the event of such Participant’s death before receipt of any or all
of a Plan benefit. Each designation shall revoke all prior designations by the
same Participant, be in a form prescribed by the Corporation, and become
effective only when filed by the Participant in writing with the Corporation
during the Participant’s lifetime. If a Participant dies without an effective
beneficiary designation for a beneficiary who is living at the time of the
Participant’s death, the Corporation shall pay any remaining unpaid benefits to
the Participant’s legal representative.
     10.12 Unfunded Obligation. A Participant shall have the status of a general
unsecured creditor of the Corporation. Any amounts payable to a Participant
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes. The Corporation shall not be required to segregate any monies from its
general funds, or to create any trusts, or establish any special accounts with
respect to such obligations. The Corporation shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Corporation may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or the Corporation and a Participant, or otherwise create any
Vested or beneficial interest in any Participant or the Participant’s creditors
in any assets of the Corporation. A Participant shall have no claim against the
Corporation for any changes in the value of any assets which may be invested or
reinvested by the Corporation with respect to the Plan.
     10.13 Approval of Plan. The Plan shall be subject to the approval of the
holder(s) of at least a majority of the votes cast on a proposal to approve the
Plan at a duly held meeting of

21



--------------------------------------------------------------------------------



 



Exhibit 10.128
shareholders of the Corporation held within twelve (12) months after adoption of
the Plan by the Board or, in lieu of such a meeting, by written consent of the
holders of at least a majority of the shares outstanding and entitled to give
consent. No Award granted under the Plan may be exercised or paid in whole or in
part unless the Plan has been approved by the shareholders as provided herein.
If not approved by shareholders within twelve (12) months after approval by the
Board, the Plan and any Awards granted under the Plan shall be null and void,
with no further force or effect.
     10.14 Governing Law. Except to the extent governed by applicable federal
law, the validity, interpretation, construction and performance of the Plan and
Agreements under the Plan, shall be governed by the laws of the State of
Michigan, without regard to its conflict of law rules.
     IN WITNESS WHEREOF, this Covisint Corporation 2009 Long Term Incentive Plan
has been executed on behalf of the Corporation on this 24th day of August, 2009.

          COVISINT CORPORATION
    By:   /s/ David McGuffie       David McGuffie      Its: President     

BOARD APPROVAL: 08/24/09
SHAREHOLDER APPROVAL: 08/24/09

22